Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cliff Hyra on 2/22/2021.

The application has been amended as follows: 

In the Abstract
	In line 1, replace “comprising” with - - having - -; line 3, replace “comprises” with - - has - -; line 4, delete “said”.
In the Claims
	In claim 1, line 8 insert after “drive body”, - - ; wherein each heddle holder, on its side facing away from the corresponding drive body, is provided with a nose having a length which is such that adjacent heddle holders which perform a deviating reciprocating movement remain adjacent to each other for their entire reciprocating movement - -.
	Cancel claim 13.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claim 1 as currently amended requires novel, non-obvious construction and arrangement of a selvedge device.  Specifically, the device requires specific number, location and arrangement of heddle holders, drive device, drive bodies and height adjustability of the heddles, heddle holders and drive bodies; as well as structural limitations of the heddle holder faces being provided with nose of a length that adjacent heddle holders performing deviating reciprocation remain adjacent for their entire reciprocation movement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732